Citation Nr: 0933183	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-11 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred at a private hospital November 22-
23, 2006.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from October 1962 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of the 
Department of Veterans Affairs Medical Center (VAMC) at Bay 
Pines, Florida.

The Veteran testified at a Videoconference hearing which was 
conducted by the undersigned acting Veterans Law Judge in 
October 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

1.  A VA medical facility which was less than 10 miles away 
was open and available to treat the Veteran.  

2.  The intoxication, with syncope, for which the Veteran was 
treated in November 2006 was not a medical emergency of such 
nature that delay would have been hazardous to the Veteran's 
life or health.


CONCLUSION OF LAW

The criteria for reimbursement for, or payment of, 
unauthorized private medical expenses for medical treatment 
rendered on November 22-23, 2006 at Morton Plant Hospital 
have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-1008 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to payment or 
reimbursement for the medical care at issue because he lost 
consciousness and his wife, who called the ambulance, 
reasonably feared for his life and health.  He further states 
that she did not know that she could have sent him to a VA 
facility.  He also asserts that he was not alert enough to 
say anything at the time.  

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, with implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to 
notify and assist claimants in the development of claims 
under Chapter 11, title 38, United States Code.  Because the 
claim in this case is governed by the provisions of Chapter 
17, Title 38, United States Code, the VCAA and its 
implementing regulations are not applicable.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. 
Principi, 18 Vet. App. 435 (2004).  

Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his claim for 
reimbursement of medical expenses.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  Private clinical records of the 
Veteran's treatment have been obtained.  A statement of the 
case (SOC) advised the Veteran-appellant of the governing 
laws and regulations, as well as the basis for the denial of 
his claim.  The appellant was provided several opportunities 
to provide pertinent evidence in support of his claim.  The 
Veteran testified at a Videoconference hearing before the 
Board.  Further development and expending of resources is not 
warranted.  The Veteran has not indicated that any additional 
records or evidence should be obtained.  The Board's decision 
to proceed in adjudicating this claim does not therefore 
prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Law and regulations governing payment or reimbursement of 
unauthorized expenses

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The first statute 
applies to Veterans who have either been granted service 
connected for at least one disability at the time they sought 
treatment or who were participants in a vocational 
rehabilitation program.  The Veteran does not contend, and it 
is not shown, that he has been awarded service connection for 
any disability or is a participant in a vocational 
rehabilitation program.  As such, payment or reimbursement 
under 38 U.S.C.A. § 1728 is not warranted. 

Therefore, the claim will be considered under 38 U.S.C.A. 
§ 1725, which provides payment or reimbursement for emergency 
services for Veterans' non-service-connected disorders in 
non-VA facilities.  38 C.F.R. §§ 17.1000-1008.  Section 1725 
was enacted as part of the Veterans Millennium Health Care 
and Benefits Act, Public Law 106-177.  To be eligible for 
reimbursement under this authority, the Veteran must satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a Veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
Veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and the 
Veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
Veteran's liability to the provider; and

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of Veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002.  All of these criteria must be met.  
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended 
effective October 10, 2008.  See Veterans' Mental Health and 
Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 
__, 122 Stat. 4110, __ (2008).  Specifically, the change made 
the payment or reimbursement by VA of treatment non-
discretionary, if the Veteran satisfied the requirements for 
such payment.  Under the revised provisions, "emergency 
treatment" is continued until such time as the Veteran can be 
transferred safely to a Department facility or other Federal 
facility and such facility is capable of accepting such 
transfer; or, if no VA or other Federal facility agreed to 
accept such transfer, and the non-Department facility in 
which such medical care or services was furnished made and 
documented reasonable attempts to transfer the Veteran to a 
Department facility or other Federal facility.

Facts and analysis

In this case, there is no dispute as to whether a VA facility 
was capable of accepting the Veteran.  A document from the 
VAMC dated in January 2007 reflects that the facility was 
open and available to treat the Veteran on November 22, 2006.  
It was also indicated that the distance was only 9.6 miles.  
The Veteran himself has stated that his wife did not know she 
could take him to a VA facility for emergency treatment.  The 
Veteran testified that the VA Emergency Department at Bay 
Pines was about a 15-minute drive from his house, one way.  
(Transcript (Tr.) 5, October 2008 Videoconference hearing.) 
The Veteran's wife did not contact the available VA emergency 
facility before requesting that the Veteran be transported by 
ambulance to an emergency department.  

Rather, the primary dispute is whether the care was for an 
emergency which meets the definition of an "emergency" for 
purposes of the applicable statute.  Section 1725, as noted, 
does not authorize VA to reimburse a Veteran for unauthorized 
private medical care unless the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  

In this case, the emergency department record reflects that 
the Veteran told his wife that he was dizzy, and he sat down 
and slumped over and was not responding for about 5 minutes.  
The Veteran then coughed and "came to."  The Veteran 
testified that he did not recall the ambulance transport or 
his emergency department treatment until several hours after 
treatment began.  The Veteran testified that a blood pressure 
problem was diagnosed.  (Tr. 6).  

The emergency department treatment records, however, reflect 
a diagnosis of near-syncope, weakness, fatigue, and 
unresponsiveness secondary to alcohol abuse.  It was noted 
that on admission to the emergency room he was awake, alert 
and oriented.  The Veteran's blood alcohol level was 184 on 
admission which is highly elevated (normal levels 0 to 5 are 
listed as the laboratory reference level).  The Veteran was 
admitted to rule out the possibility that the Veteran had an 
episode of syncope due to a cardiac ailment, but no evidence 
of syncope was found on cardiac monitoring.  The Veteran 
himself testified that his blood pressure dropped and that it 
was "a little beer related" but that nothing major was 
wrong.  

The VA medical reviewer concluded that the side effects of 
alcohol abuse for which the Veteran was treated in November 
2006 were not an emergency, and that a VA facility was 
feasibly available.  The Board agrees with this assessment.  
The emergency department records establish that the Veteran's 
alcohol abuse was known, that he had attempted treatment, but 
that his alcohol use was not in remission.  The Veteran 
himself admits that he had been drinking.  The record does 
not establish that a lay person with knowledge of the 
Veteran's use of alcohol would reasonably have feared that 
delaying medical treatment long enough to report to the 
nearest VA facility (a trip of no more than 15 minutes) would 
result in placing the health or bodily functioning of that 
individual in serious jeopardy.  This is particularly the 
case in light of the finding on admission to the private 
hospital that the Veteran was awake, alert and oriented.  

Accordingly, the Board finds that the Veteran has not 
established that his medical condition was an emergency as 
contemplated under the Millennium Act.  As the criteria of 38 
C.F.R. § 17.1002(b) have not been satisfied, the Veteran is 
not entitled to reimbursement or payment for the cost of 
unauthorized medical services provided by a private facility 
on November 22, 2006.  For the reasons expressed above, the 
Board finds that the preponderance of the evidence is against 
reimbursement or payment for the cost of unauthorized medical 
services provided on November 22, 2006 through November 23, 
2006.  The benefit of doubt rule does not apply.  The appeal 
is denied.


ORDER

The appeal for payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital on November 
22-23, 2006, is denied.



____________________________________________
MICHAEL MARTIN,
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


